Before you invest, you may want to review the fund’s prospectus, which contains more information about the fund and its risks. You can find the fund’s prospectus and other information about the fund, including the fund’s statement of additional information, online at funds.mfs.com.You can also get this information at no cost by calling 1-800-225-2606 or by sending an e-mail request to orderliterature@mfs.com.The fund’s prospectus and statement of additional information, both dated May 1, 2010, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. Investment Objective The fund’s investment objective is to seek capital appreciation. CLASS TICKER SYMBOL Class A MITTX Class B MITBX Class C MITCX Class I MITIX Class 529A EAMTX Class 529B EBMTX Class 529C ECITX Class R1 MITGX Class R2 MIRTX Class R3 MITHX Class R4 MITDX Summary of Key Information Fees and Expenses This table describes the fees and expenses that you may pay when you buy, redeem, and hold shares of the fund. You may qualify for sales charge reductions if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in MFS Funds. More information about these and other waivers and reductions is available from your financial intermediary and in “Sales Charges and Waivers or Reductions” on page 7 of the fund’s prospectus and “Waivers of Sales Charges” on page 14 of the fund’s statement of additional information Part I. Shareholder Fees (fees paid directly from your investment): Share Class A 529A B AND 529B C AND 529C I ALL R Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% 5.75% N/A N/A N/A N/A Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is less) 1.00% # N/A 4.00% 1.00% N/A N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Share Class A B C I 529A 529B 529C R1 R2 R3 R4 Management Fee 0.33% 0.33% 0.33% 0.33% 0.33% 0.33% 0.33% 0.33% 0.33% 0.33% 0.33% Distribution and/or Service (12b-1) Fees 0.35% 1.00% 1.00% N/A 0.35% 1.00% 1.00% 1.00% 0.50% 0.25% N/A% Other Expenses 0.25% 0.25% 0.25% 0.25% 0.35% 0.35% 0.35% 0.25% 0.25% 0.25% 0.25% Total Annual Fund Operating Expenses 0.93% 1.58% 1.58% 0.58% 1.03% 1.68% 1.68% 1.58% 1.08% 0.83% 0.58% # On shares purchased on or after September 1, 2008, without an initial sales charge and redeemed within 24 months of purchase. Massachusetts Investors Trust Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that: you invest $10,000 in the fund for the time periods indicated and you redeem your shares at the end of the time periods (unless otherwise indicated); your investment has a 5% return each year; and the fund’s operating expenses remain the same. Although your actual costs will likely be higher or lower, under these assumptions your costs would be: 1 YEAR 3 YEARS 5 YEARS 10 YEARS Class A Shares $ 664 $ 854 $ 1,060 $ 1,652 Class B Shares assuming redemption at end of period $ 561 $ 799 $ 1,060 $ 1,704 no redemption $ 161 $ 499 $ 860 $ 1,704 Class C Shares assuming redemption at end of period $ 261 $ 499 $ 860 $ 1,878 no redemption $ 161 $ 499 $ 860 $ 1,878 Class I Shares $ 59 $ 186 $ 324 $ 726 Class 529A Shares $ 674 $ 884 $ 1,111 1,762 Class 529B Shares assuming redemption at end of period $ 571 $ 830 $ 1,113 $ 1,814 no redemption $ 171 $ 530 $ 913 $ 1,814 Class 529C Shares Assuming redemption at end of period $ 271 $ 530 $ 913 $ 1,987 no redemption $ 171 $ 530 $ 913 $ 1,987 Class R1 Shares $ 161 $ 499 $ 860 $ 1,878 Class R2 Shares $ 110 $ 343 $ 595 $ 1,317 Class R3 Shares $ 85 $ 265 $ 460 $ 1,025 Class R4 Shares $ 59 $ 186 $ 324 $ 726 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when shares are held in a taxable account. These transaction costs, which are not reflected in “Annual Fund Operating Expenses” or in the “Example,” affect the fund’s performance.During the most recent fiscal year, the fund’s portfolio turnover rate was 32% of the average value of its portfolio. Principal Investment Strategies MFS (Massachusetts Financial Services Company, the fund's investment adviser) normally invests the fund’s assets primarily in equity securities. Equity securities include common stocks, preferred stocks, securities convertible into stocks, and depositary receipts for those securities. In selecting investments for the fund, MFS is not constrained to any particular investment style. MFS may invest the fund’s assets in the stocks of companies it believes to have above average earnings growth potential compared to other companies (growth companies), in the stocks of companies it believes are undervalued compared to their perceived worth (value companies), or in a combination of growth and value companies. While MFS may invest the fund’s assets in companies of any size, MFS generally focuses on companies with large capitalizations. MFS may invest the fund’s assets in foreign securities. MFS may use derivatives for any investment purpose. Derivatives include futures, forward contracts, options, structured securities, inverse floating rate instruments, swaps, caps, floors, and collars. MFS uses a bottom-up approach to buying and selling investments for the fund. Investments are selected primarily based on fundamental analysis of individual issuers.
